Plaintiff-appellant, Victoria Dixon, administrator of the estate of Franklin Dixon, appeals from the judgment of the Common Pleas Court of Defiance *Page 606 
County granting summary judgment in favor of the defendant-appellee, General Motors Corporation ("G.M.").
The appellant's husband, Franklin, was employed by G.M. as a journeyman millwright. Franklin and other millwrights were assigned to the roof repair crew at G.M.'s Defiance plant facility. On September 9, 1986, Franklin fell through the roof and sustained a fatal injury.
In her original complaint, the appellant alleged:
"The intentional infliction of injury and death upon Franklin Dixon, deceased, by General Motors Corporation, which, in knowing violation of the health and safety of its employees and despite the belief that injury and/or death was substantially certain to occur, required plaintiff's decedent, Franklin Dixon, deceased, to work in an environment which entailed his exposure to the unreasonable and dangerous risks and hazards which culminated in his injury and resulting death."
Subsequently, appellant's complaint was amended twice. In her second and third amended complaints, the appellant alleged that G.M. failed to exercise reasonable care in the design, construction, fabrication, and manufacture of the roof or its parts and components. The appellant further asserted that the subject roof was designed, manufactured, or sold in a defective and unreasonably dangerous condition and that G.M. failed to warn or instruct Franklin concerning such condition. The appellant also claimed that G.M. failed to properly supervise the roof replacement activities, failed to provide adequate instruction and warning, failed to provide certain safety equipment, and failed to exercise reasonable care in the selection of appropriate roofing materials. The allegation of intentional infliction of injury and death, set forth above, was not included in any of the amended complaints.
G.M. thereafter filed a motion for summary judgment. After considering the applicable Ohio case law, the trial court granted the motion in favor of G.M.
The appellant now appeals from the judgment of the trial court and asserts the following two assignments of error, which challenge the trial court's findings about an intentional tort claim:
"I. The trial court erred in holding that the evidence proffered by the plaintiff-appellant was insufficient to support her claim of intentional tort in the workplace.
"II. The trial court erred in holding that the plaintiff-appellant's complaint failed to state a cause of action of intentional tort in the workplace."
In its opinion and judgment entry granting summary judgment in favor of G.M., the trial court thoroughly addressed the arguments raised by the appellant's *Page 607 
assignments of error. Accordingly, upon the reasoning and authority set forth in the trial court's opinion and judgment entry filed January 5, 1994, in that court and attached hereto as an appendix, we overrule both of the appellant's assignments of error and affirm the judgment of the trial court.
It is therefore ORDERED, ADJUDGED and DECREED that the opinion and judgment entry of the common pleas court filed on January 5, 1994, be and hereby is, adopted and incorporated into this opinion and that a copy of same shall be attached hereto and made a part hereof.
It is further ORDERED, ADJUDGED and DECREED that the judgment of the Court of Common Pleas of Defiance County be, and the same hereby is, affirmed at the costs of the appellant, for which judgment is hereby rendered, and that the cause be remanded to that court for execution.
Judgment affirmed.
SHAW, THOMAS F. BRYANT and HADLEY, JJ., concur.
                                Appendix